DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/20/2021.  Claim 1 amended and claims 1, 3-4, and 6-24 are currently pending.

Allowable Subject Matter
Claims 1, 3-4, and 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests a scanning device of a laser light beam for reading coded information, comprising: a first emission source of a first laser light beam and a second emission source of a second laser light beam, portions of the first and second optical paths being vertically aligned and substantially parallel with one another; an optical element for scanning the first and second laser light beams vertically aligned and substantially parallel with one another on a support containing coded information; a linear polarizer located along the first and second parallel optical paths of the first and second laser light beams, upstream of the optical element for scanning in the propagation direction of the first laser light beam and the second laser light beam vertically aligned and substantially parallel with one another, the linear polarizer configured to: linearly polarize a first portion (s) of the first and second laser light beams vertically aligned and substantially parallel with one another and in substantially one first plane, and reflect the polarized portion towards the optical element, thereby causing the first portion (s) to be used when performing a scan; and 
	In particular, the vertical alignment and parallelness of beam portions that are scanned, as opposed to such alignment and parallelness in other beam portions, differentiates obvious modifications of scanning arrangements.  It should be noted that the meaning of “vertical” is specially defined in the specifications as an axis relative to the board to which the optical components are mounted.  Cited prior art doubles the emission sources and provides displaced beam spots in order to expedite scanning via simultaneously illuminating multiple rows of data within the system field of view.  It is the vertical alignment of the beams limiting the claimed optical element that differentiates the claimed invention over merely providing displaced beams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872